SECURITIES AND EXCHANGE COMMISSION AMENDMENT NO. 1 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF Max Cash Media, Inc. (Exact Name of Small Business Issuer in its Charter) Nevada (State of Incorporation) (Primary Standard Classification Code) (IRS Employer ID No.) 50 Brompton Road, Apt. 1X Great Neck, NY 11021. (646) 303-6840 Address and Telephone Number of Registrant’s Principal Executive Offices and Principal Placeof Business) Corporation Service Company 502 East John Street Carson City, Nevada89706 (Name, Address and Telephone Number of Agent for Service) Copies of communications to: GREGG E. JACLIN, ESQ. ANSLOW & JACLIN,
